DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7-20-20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 16-27 are rejected under 35 U.S.C. 103 as being unpatentable over Haruyama et al. (JP2017111183, of record) in view of Hirosue et al. (JP H09322443, of record).

Re claim 16, Haruyama et al. teaches for example in fig. 1-8, a camera shake correction device (equivalent to a drive apparatus), and specifically discloses the following contents (see paragraphs 0002-0010, 0025-0032 of the description, and FIGS. 1-8): a stationary part having a stationary frame 20 (equivalent to the first stationary frame) and a magnetic yoke 63b (equivalent to the second stationary frame); a movable part having a movable frame 30, configured to perform translational movement relative to the stationary part in the axis direction (equivalent to a first direction); and a driving force generation unit configured to have a magnetic circuit fixed between the stationary fran1es and a coi! 62 fixed to the movable part so as to face the magnetic circuit in a second direction that intersects perpendicularly with the axis direction; the magnetic circuit is constituted by aligning a first magnet, a second magnet, and a third magnet; referring to FIG. 7, the magnetization direction of the first magnet 611 is parallel to the axis direction, the magnetization direction of the second magnet is parallel to the axis direction and opposite to the magnetization direction of the first magnet, and the third magnet is arranged between the first magnet and the second magnet; the third magnet has a magnetization direction in the direction that has a pole in the san1e direction of the poles of the first magnet and the second magnet when viewed from the side of the coil 62; referring to FIG. 3, fixed parts are formed around the magnets (equivalent to the 
But, Haruyama et al. fails to explicitly teach the magnetic circuit is fixed between the first and second stationary frames, and the first and second stationary frames fix the magnetic circuit by nipping the fixed parts of the first and second magnets. This feature in the present application actually solves a technical problem of how to fix the magnets.
However, within the same field of endeavor, Hirosue et al. teaches for example in fig. 2 and 3, an excitation device for a rotary motor, and specifically discloses (see paragraph 0010 of the description, and FIGS. 2 and 3) that the excitation device has a magnet holder 3 made of resin, referring to FIGS. 2-3, the magnet holder 3 and a magnetic yoke 1 fix a permanent magnet 2 by nipping the fixed part of the permanent magnet 2; referring to FIG. 3, the magnet holder 3 is used as a stationary frame on which a stepped flange clamps the permanent magnet 2.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Haruyama et al. with Hirosue et al. in order to hold the magnet by nipping with the frame and yoke, as taught by Hirosue et al. (para. 0010).

Re claim 17, Haruyama et al. further teaches for example in fig. 1-8, that the first and second magnets are provided with parts facing the coil (equivalent to disposing coil facing parts) except the fixed parts in the third direction that intersects perpendicularly with the arrangement direction: the parts facing the coil are projected to a position that 

Re claim 18, supra claim 16. Furthermore, Hirosue et al. further teaches for example in fig. 1-8, the fixed part of the permanent magnet is formed to a flanged shape with steps (fig. 3).
But, Haruyama et al. in view of Hirosue et al. fails to explicitly teach falls to form a step in a height direction that intersects perpendicularly with the first direction.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary step in a height direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Haruyama et al. in view of Hirosue et al. in order to provide improved reliability, as taught by Hirosue et al. (abstract).

Re claim 19, Haruyama et al. further teaches for example in fig. 1-8, that both ends of the third magnet in a third direction are also surrounded by the fixed parts (fig. 1).

Re claims 20 and 21, supra claims 17 and 16, respectively. 

However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide cushioning and/or shock absorption member between the frame and magnet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Haruyama et al. in view of Hirosue et al. in order to prevent damaging parts, as is well known in the art.

Re claim 22, supra claim 16. 
But, Haruyama et al. in view of Hirosue et al. fails to explicitly teach locking members that fix the second stationary frame to the first stationary frame, wherein the locking members are arranged so that at least one of line segments that connect center points of the locking members meets the third magnet when the third magnet and the locking members are projected on the drive plane.
However, it is well known in the art at the time the invention was filed to fix the magnetic yoke 63b and the stationary frame 20 with screws, and accordingly, at least one of line segments that connect center points of the screws meets the third magnet when they are projected on the drive plane. Therefore, it would have been obvious to 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Haruyama et al. in view of Hirosue et al. in order to provide stationary or fixed components, as is well known in the art.

Re claim 23, Haruyama et al. further teaches for example in fig. 1-8, the magnetic yoke 63b is made of ferromagnetic material, such as steel, and the material of the fixed frame 20 is non-magnetic (para. 0025 and 0031; equivalent to the feature that the first stationary frame is constituted by sheet metal material whose Young's modulus and surface hardness are higher than that of the second stationary frame, and the second stationary frame is constituted by sheet metal material whose magnetic permeability is higher than that of the first stationary frame).

Re claim 24, Haruyama et al. further teaches for example in fig. 1-8, for use for camera shake correction and three groups of magnets and coil (para. 0002-0004 and 0010; wherein the examiner interprets the shake correction includes a movable part that is rotatable relative to the stationary part, thereby teaching the claimed limitation).

Re claims 25-27, Haruyama et al. further teaches for example in fig. 1-8, the device is used for image shake compensation of a camera, wherein the movable frame is movably supported and holds the correction lens (para. 0002-0004 and 0010; equivalent to image stabilization element fixed to the movable part, the image stabilization element is an image pickup device/ an image stabilization lens).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	3-12-21